Case 1:18-cv-01200-ALC Document 66

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RAVEN MOSES, STARAISHA MORRIS,
DWAYNE DALE, ISMAIYL JONES,
individually and on behalf of themselves and
all current and former employees, and
AYANNA BEACHAM and ANDRE
MURRAY

Plaintiffs,

GRIFFIN INDUSTRIES, LLC, MICHAEL
SMITH, individually, WINSTON SMITH,
individually, ADNDREW MUNIZ,
individually, AARON MUNIZ, individually,
DANE YEE, individually, MARIO LOPEZ,
individually, GRIFFIN SECURITY
SERVICES, CONSOLIDATED EDISON
COMPANY OF NEW YORK, INC., and
INTERNATIONAL BROTHERHOGD OF
ELECTRICAL WORKERS LOCAL 1430,
GRANT ASSOCIATES, NIQUE IRVING,
SEXTON ALSON, and WORKFORCE 1,

Defendants.

 

 

_ Us C Y

F'|€d 03/22/19 PAQSOBBMT ELECTRONICALLY
FILED
DOC#:

DATE FILED: ' "zz 251

18-CV-1200 (ALC)

OPINION AND ORDER

ANDREW L. CARTER, JR., United States District Judge:

Plaintiffs Raven Moses, Staraisha Mom`s, DWayne Dale, Ismaiyl Jones, Ayanna

Beacham, and Andre Murray (collectively, “Plaintiffs”) bring this putative class action against

Defendants Griffln Industn`es, LLC and Grift`ln Security Services, Inc., Consolidated Edison

Company Of New York, Inc. (hereinafter, “Edison”), International Brotherhood of Electrical

Workers Local 1430 (hereinafter, “Local 143 0”), and Grant Associates (collectively, “Corporate

Defendants”), as Well as Defendants Michael Smith, Winston Smith, Andrew Muniz, Aaron

Muniz, Nique Irving, and SeXton Alston (collectively, “lndividual Defendants”). Plaintiffs allege

 

Case 1:18-cv-01200-ALC Document 66 Filed 03/22/19 Page'Zof 10

violations of the Fair Labor Standards Act (“FLSA”), Nevv York Labor Law (“NYLL”), and
NeW York State Unemployment lnsurance LaWs. Additionally, Plaintiffs assert fraud claims
against Corporate Defendants. Defendant Edison now moves to dismiss all claims asserted
against it.
PROCEDURAL HISTORY

Plaintiffs initiated this case on February 9, 2018. ECF No. 1. Plaintiffs filed their
Complaint on February 22, 2019. ECF No. 3. A Pre-Motion Conference Was held by Judge John
G. Koeltl on April 17, 2018. ECF No. 20. ludge Koeltl granted Plaintiffs leave to amend their
Complaint, and granted Defendants leave to file a motion to dismiss.1 Id. On April 25, 2018,
Plaintiffs filed their First Amended Complaint (“FAC”). ECF No. 24. On May 11, 2018,
Defendant Edison filed a Motion to Dismiss along With supporting documents ECF Nos. 26-27.
On June 15, 2018, after multiple eXtensions, Plaintiffs filed their Opposition to Edison’s Motion.
ECF No. 38. On July 3, 2018, Edison submitted a Reply to Plaintiffs’ Opposition. ECF No. 40.

After considering multiple Letter Motions from the Parties, the Court granted Plaintiffs
leave to amend their FAC. ECF Nos. 42-48. Additionally, the Court denied Defendant Edison’s
Motion to Dismiss, Without prejudice ECF No. 48. The Court then granted both Defendant
Edison and Defendant Local 1430 leave to file motions to dismiss following Plaintiffs’
amendment Ia’. On August 8, 2018, Plaintiffs filed a Proposed Amended Complaint ECF No.
51. After a subsequent request to amend the Complaint Was granted, Plaintiffs filed their Third
Amended Complaint (“TAC”) on August 15, 2018. ECF Nos. 53, 56.

Defendant Edison filed a Motion to Dismiss the TAC on August 29, 2018. ECF Nos. 5 8-

59. Plaintiffs opposed Defendant’s l\/lotion on September 12, 2018. ECF No 64. Defendant filed

 

1 On June 8, 2018 this case Was reassigned to the undersigned

2

 

Case 1:18-cv-01200-ALC Document 66 Filed 03/22/19 Page 3 of 10

a Reply on September 23, 2018. ECF No. 65. Defendant’s Motion is deemed fully briefed. Af`ter
careful consideration, Defendant’s Motion to Dismiss Plaintiffs’ TAC is GRANTED in part and
DENIED in part.

BACKGROUND2

Although the instant Motion is brought by a single Defendant, a brief overview of the
facts surrounding this case is helpful.

Defendants Griffin lndustries, LLC and Griff`in Security Services (collectively, “Griffin”)
employ and provide flaggers for operations requiring flaggers such as construction, parking,
traffic, and crowd control. See TAC. Flaggers protect the public from hazardous conditions and
protect workers from traffic and congestion Id. EX A, 1111 8-9. Defendant Edison “provides
electric, gas, and steam to New York City and Westchester County.” TAC 1[ 103.

According to the TAC, Griffin provided flaggers for Edison jobs. Id. 11 101. Specifically,
Plaintiffs allege “Griff`in and Griffin Security only had one business partner for flagging
operations,” which was Edison. Id. 11 102. Edison contracted with Griffin to provide flaggers,
and flaggers would be sent to Edison sites for work. Id. 1111 106, 109.

Plaintiffs claim that both Edison and Griffin acted as their employer Id. 11 107. Plaintiffs
reported to Griffin at 6:30 a.m. every morning, and they waited there until they were dispatched
to an Edison site for their daily flagging duties. Id. 11 109. Plaintiffs would sign in with Griffin
and sign out with Edison. Id. Plaintiffs were required to remain at Edison worksites under the

direction of Edison supervisors until the replacement shift arrived to relieve them. Id. 11 107. The

 

2 When determining whether to dismiss a case, a court accepts as true all factual allegations in the complaint and
draws all reasonable inferences in the plaintiffs favor. See Faber v. Metro. Life lns. Co., 648 F.3d 98, 104 (2d Cir.
2011). Pursuant to that standard, this recitation of facts is based on Plaintiff S Third Amended Complaint and
accompanying submissions See ECF No. 56.

 

Case 1:18-cv-01200-ALC Document 66 Filed 03/22/19 Page 4 of 10

TAC alleges that both Griffin and Edison had the power to, and did in fact, terminate employees
for a variety of reasons, including retaliation. Id. 11 108.

Plaintiffs claim that Defendants Griffin and Edison required Plaintiffs “to work more than
40 hours per work week (60-70 hours per week)” without properly paying them the overtime
rate. Id. 11 110. Defendants shorted Plaintiffs’ hours and failed to pay Plaintiffs spread of hours.
Id. 1111 112, 116. Defendants allegedly failed to pay Plaintiffs minimum wage. Id. 1111 72, 79.
Defendants also failed to fumish Plaintiffs with notice of employment documents and failed to
“maintain and preserve” records. Id. 11 118.

Aside from the FLSA and NYLL claims, Plaintiffs’ TAC alleges that the Corporate
Defendants engaged in fraud. Id. 1111 179-86. More specifically, Plaintiffs allege that the
Corporate Defendants promised them certain benefits if they joined their union, Local 143 0. Id.
Plaintiffs contend that those promises were empty. Id. 11 181. ln conjunction with the alleged
fraud, Plaintiffs claim that Defendants also violated Articles 18 and 25-B of the New York State
Unemployment lnsurance Laws by influencing the New York State Department of Labor’s
decisions pertaining to unemployment Id. 11 189-90.

STANDARD OF REVIEW

When considering a motion to dismiss under Federal Rules of Civil Procedure 12(b)(6), a
court should “draw all reasonable inferences in [the plaintiff s1 favor, assume all well-pleaded
factual allegations to be true, and determine whether they plausibly give rise to an entitlement to
relief.” Faber v. Metro. Lz`fe Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks
omitted). Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

 

Case 1:18-cv-01200-ALC Document 66 Filed 03/22/19 Page 5 of 10

The Court’s function on a motion to dismiss is “not to weigh the evidence that might be
presented at a trial but merely to determine whether the complaint itself is legally sufficient.”
Goldman v. Bela’en, 754 F.2d 1059, 1067 (2d Cir. 1985). “A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. However, “the tenet that
a court must accept a complaint’s allegations as true is inapplicable to threadbare recitals of a
cause of action’s elements, supported by mere conclusory statements.” Id. at 663.

DISCUSSION

Defendant Edison claims that Plaintiffs have failed to plausibly allege that Edison and
Defendant Griffin were joint employers. Def.’s Mem. Supp. Mot. 2, ECF No. 59 (“Defs
l\/Iemo”). ln addition, Edison argues that Plaintiffs’ claims are deficient and do not meet the
pleading standards associated with those claims. See id. After careful consideration, this Court
finds that Plaintiffs have plausibly alleged joint employment along with violations of the FLSA
and NYLL. Plaintiffs’ retaliation claim is sufficient as to Plaintiffs Dale, Murray, Jones, and
Beacham only. Plaintiffs’ remaining claims are not sufficiently supported by the facts alleged in
the TAC and are therefore dismissed.

I. Plaintiffs’ Complaint Sufficiently Alleges that Defendants are Joint Employers

To be held liable for violations of the FLSA, a defendant must be an employer of the
plaintiff alleging those violations.3 The FLSA defines an “employer” as “any person acting
directly or indirectly in the interest of an employer in relation to an employee.” 29 U.S.C. §

203(d). This definition has been interpreted as one with “striking breadth,” so that the provisions

 

3 The standard for determining employment under the NYLL is “nearly identical” to the standard used under the
FLSA. See Olvera v. Barebarger Groap LLC, 73 F.Supp.3d 201, 207 (S.D.N.Y. 2014) (comparing 29 U.S.C.A. §
203(d) with NYLL § 190(3)).

 

Case 1:18-cv-01200-ALC Document 66 Filed 03/22/19 Page 6 of 10

of the FLSA can have “the widest possible impact in the national economy.” Nationwide Mut.
lns. C0. v. Darden, 503 U.S. 318, 326 (1992); Herman v. PSR Sec. Servs. er., 172 F.3d 132, 139
(2d Cir. 1999).

“Whether an employer-employee relationship exists for purposes of the FLSA should be
grounded in economic reality.” Olvera, 73 F.Supp.3d at 205 (citing Barefield v. New York Cz`ly
Health & Hospitals Corp., 537 F.3d 132, 141 (2d Cir. 2008)). Under the FLSA, a plaintiffmay
have more than one employer, in which case, “all joint employers are responsible, both
individually and jointly, for compliance with all of the applicable provisions of the act ...” 29
C.F.R. § 791.2(a); see Olvera, 73 F.Supp.3d at 205.

The Second Circuit promulgated the test for determining ‘employer’ status in Carrer v.
Datchess ley. Coll., 735 F.2d 8, 12 (2d Cir. 1984). The four-pronged test asks whether the
alleged employer “(1) had the power to hire and fire the employees, (2) supervised and
controlled employee work schedules or conditions of employment, (3) determined the rate and
method of payment, and (4) maintained employment records.” Id. at 12. While control is an
essential aspect of the ‘employer’ test, “such status does not require continuous monitoring of
employees, looking over their shoulders at all times, or any sort of absolute control of one’s
employees.” Herman, 172 F.3d at 139. Moreover, control may be restricted or only exercised
occasionally, while still rendering a defendant as an employer See id. (citing Brock v. Superior
Care, Inc., 840 F.2d 1054 (2d Cir. 1988)).

Here, Plaintiffs allege that both Edison and Griffin controlled their employment TAC 11
107. Plaintiffs claim that it was a joint operation - they would sign in and report for work at
Griffin, and then they would be assigned to Edison worksites under the control of Edison

supervisors Id. 11 109. Plaintiffs allege that employees were terminated by both Edison and

 

Case 1:18-cv-01200-ALC Document 66 Filed 03/22/19 Page 7 of 10

Griffin. Id. 11 108. Plaintiffs allege that they were paid by both Edison and Griffin. Id. 1111 72, 79,
110, 112, 116. Additionally, Plaintiffs allege that both Edison and Griffin had the responsibility
to maintain employment records for their employees Id. 11 118. At this stage, Plaintiffs’ TAC
sufficiently alleges that Edison and Griffin were joint employers
II. Plaintiffs Have Sufficiently Stated A Claim under FLSA and NYLL

ln 1938, Congress passed the FLSA to ensure fair labor standards that would protect the
general well-being of workers 29 U.S.C. § 201. Among other things, Employers are required to
pay their employees minimum wages and set rates for overtime work. 29 U.S.C. §§ 206, 207. To
state a minimum wage claim under the FLSA, a plaintiff must allege that (1) she was defendant’s
employee, (2) her work involved interstate activity, and (3) that she worked hours for which she
did not receive minimum and/or overtime wages Tackie v. Kejj’EnterpriSes LLC, 2014 WL
4626229, *2 (S.D.N.Y. Sept. 16, 2014). ln order to allege an FLSA overtime violation, a plaintiff
must “sufficiently allege 40 hours of work in a given workweek as well as some uncompensated
time in excess of the 40 hours.” Lundy v. Catholic Health Sysrem of Long Is., Inc., 711 F.3d 106,
114 (2d Cir. 2013). Like the FLSA, the NYLL requires employers to pay employees set rates for
scheduled work as well as overtime work. N.Y. Comp. Codes R. & Regs. Tit. 12, §§ 142-2.2,
142-2.4. Additionally, the NYLL requires employers to pay employees a spread of hours as well
as prevailing wages N.Y. Comp. Codes R. & Regs. Tit. 12, §§ 146~1.1,146-1.5; NYLL § 220;
see Pineda v. Tokana Café Bar Resroranr Inc., 2017 WL 1194242, "‘5 (S.D.N.Y. l\/Iarch 30,
2017). Further, NYLL § 195 requires employers to provide employees with notice of
employment Id.

Here, Plaintiffs allege that they were “paid in a funky, non-lRS approved manner” that

paid them $12 per hour with an additional “untaxed $2 per hour.” TAC, 11 9. ln terms of

 

Case 1:18-cv-01200-ALC Document 66 Filed 03/22/19 Page 8 of 10

overtime, aside from alleging that they were required to work 60-70 hours per week, Plaintiffs
allege that they were paid 820 per hour of overtime worked rather than $21 per hour, and that
Defendants’ payment strategy “distorted Plaintiffs’ paychecks in [Defendants’] favor.” Id. 1111 10,
110. Plaintiffs also claim that they “worked days that began and ended more than ten (10) hours
apart in a single day in violation of New York State Labor Laws.” Id. 11 17. More specifically,
Plaintiffs allege they were not paid the agreed upon amount for travel or work time. Id. 1111 78,
109, 116. Finally, the TAC alleges that Defendants failed to adhere to disclosure and notice
requirements Id. 11 118. At this stage, Plaintiffs have satisfied their burden by way of their
legally sufficient TAC. Defendant’s Motion is denied as to Plaintiffs’ FLSA and NYLL claims
III. Four Plaintiffs Sufficiently Allege a Retaliation Claim Against Defendant

The FLSA provides, in pait, that it is “unlawful for any person to discharge any
employee because such employee has filed any complaint or instituted any proceeding under
FLSA.” 29 U.S.C. § 215(a)(3); Mullins v. Cizy ofNew York, 626 F.3d 47, 53 (2d Cir. 2010). For
a Plaintiff to establish a prima facie case of retaliation, they must demonstrate (1) participation in
protected activity known to the defendant, like the filing of a FLSA lawsuit, (2) an employment
action disadvantaging the plaintiff, and (3) a causal connection between the protected activity
and the adverse employment action. See id. (citing Craz v. Coach Stores, Inc., 202 F.3d 560, 566
(2d Cir. 2000)). “[R]etaliatory animus” is Sufficient to establish a causal connection between an
adverse action and plaintiff s protected activity. Id.

Here, only certain named Plaintiffs have adequately pled a claim for retaliation Plaintiffs
Dwayne Dale and lsmaiyl J ones allege that they were “terminated from Griffin Con in March
2018 in retaliation for joining this [FLSA] lawsuit.” TAC 11 92; TAC Ex D, 1111 7-8. Plaintiffs

Andre l\/Iurray and Ayanna Beacham similarly allege that they were terminated “after Griffin

 

Case 1:18-cv-01200-ALC Document 66 Filed 03/22/19 Page 9 of 10

discovered that they had lost the Con Ed contract.” Id.11 11 97, 99. Plaintiffs Staraisha Morris and
Raven Moses were “teiminated per 1Defendant’s] instructions for leaving their worksite to use a
public restroom,” along with other incidents at work. Id. 1111 85, 88; See TAC Ex A; TAC Ex B,
1111 20-22. Only Plaintiffs Dale, Murray, Jones, and Beacham plausibly allege all three elements
required to sustain an FLSA retaliation claim. Plaintiffs l\/lorris and Moses specifically allege that
they were terminated for leaving their workstations and violating worksite instructions Thus,
Defendant’s Motion is granted as to the retaliation claims alleged by Plaintiffs Morris and
Moses. Defendant’s Motion is denied as to the retaliation claims alleged by Plaintiffs Dale,
Murray, Jones, and Beacham.4

IV. Plaintiff Has Failed to Sufficiently Allege a Fraud Claim Against Defendant

Along with the FLSA and NYLL claims, Plaintiffs assert that Defendants fraudulently
induced them into joining a union. TAC 1111 15, 179-86. To state a claim for fraud under New
York law, a plaintiff must allege (1) a material misrepresentation or omission of fact, (2) which
the defendant knew to be false, (3) which the defendant made with the intent to defraud, (4) upon
which the plaintiff reasonably relied, and (5) which caused injury to the plaintiff Financial
Gaar. Ins. Co. v. Patnam Advisory Co., LLC, 783 F.3d 395, 402 (2d Cir. 2015) (citing Crigger v.
Fahnestock & C0., 443 F.3d 230, 234 (2d Cir. 2006)).

Here, Plaintiffs’ allegations do not satisfy those elements Plaintiffs’ caption their FLSA
and NYLL claims regarding minimum wage, spread of hours, and overtime as a fraudulent
scheme by Defendants. TAC 1111 17 8-87. Plaintiffs’ claim that they “were harmed in myriad ways
by numerous frauds,” and that Defendants both intended to harm and did harm Plaintiffs

“through far too many fraudulent activities and statements.” Id. 1111 179-80. Plaintiffs mention an

 

4 The Motion to Dismiss stage is not the suitable time to address class concerns

9

 

Case 1:18-cv-01200-ALC Document 66 Filed 03/22/19 Page 10 of 10

“illegal kickback scheme,” but fail to expound or provide a factual explanation of the alleged
“scheme” beyond the fact that they paid $50 to work for Defendants and $47 dollars to join their
union, Defendant Local 1430. Id. Ex D, 1111 25-26. These allegations alone are insufficient to
meet the standard for fraud outlined above. Thus, Plaintiffs’ fraud claim against Defendant
Edison is dismissed5
V. Plaintiff Has Failed to Sufficiently Allege an lnsurance Violation Claim

Plaintiffs’ final cause of action alleges that Defendants violated Articles 18 and 25-B of
the New York State Unemployment lnsurance Laws. TAC 1111 188-90. There are no allegations in
the TAC that relate to this claim. Thus, it is dismissed.

CONCLUSION

For the foregoing reasons, Defendant’s Motion to Dismiss is hereby GRANTED as to
Plaintiffs’ claims of fraud and violations of New York insurance law. Further, Defendant’s
Motion is hereby GRANTED regarding the retaliation claims alleged by Plaintiffs Morris and

Moses only. Defendant’s Motion is otherwise DENIED.

SO ORDERED.
Dated: March 22, 2019
NeW York, New York

   

H N. ANDREW L. ARTER, JR
United States District Judge

 

5 The claims against Defendant Local 1430 will be addressed in a separate Order by the Court
l ()

 

